Citation Nr: 1814246	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  17-15 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), including as due to in-service exposure to asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1946 to November 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which, inter alia, denied the Veteran's claim of entitlement to service connection for COPD.  Due to the Veteran's actual place of residence, jurisdiction currently resides at the RO in St. Petersburg, Florida.

In July 2017, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the proceeding is of record.

This case was last before the Board in October 2017, when the claim was remanded so the Agency of Original Jurisdiction (AOJ) could further assist the Veteran with its development, specifically for a new VA compensation examination and medical opinion.  Upon completion of the remaining development requested by the Board, including readjudication of the claim, as reflected in a December 2017 Supplemental Statement of the Case (SSOC), the AOJ returned the claim to the Board for further appellate review.  As will be explained below, however, the Board finds that this claim requires further development before being decided on appeal, so the Board is again returning this claim to the AOJ.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).


REMAND

VA regulations prohibit service connection for any disability related to chronic tobacco use (smoking) for claims, as here, received by VA after June 9, 1998.  See 38 U.S.C. § 1103; 38 C.F.R. § 3.300.  However, service connection is not prohibited if the disability can be service connected on some basis other than a Veteran's use of tobacco products during service, or if the disability became manifest during service.  See 38 U.S.C. § 1103(a); 38 C.F.R. § 3.300(b)(1).

In this case, the Veteran seeks entitlement to service connection for COPD, which he contends is due to asbestos exposure during service.  At the outset, the Board notes that VA has conceded a "minimal probability" that the Veteran would have been exposed to asbestos in service.  February 2017 SOC; see also October 2017 Board Remand at 3 (finding that there is a likelihood that he was exposed to asbestos during his military service).  Several nexus opinions, both VA and private, have been associated with the record, but the Board has previously determined that they were inadequate, for various reasons, and, consequently, have little probative weight.  See Jan. 2016 VA Exam. Rep. (indicating that Veteran's COPD is related to past smoking); Dr. M.R.'s Mar. 2016 Med. Stmt. (indicating that it is "at least possible" that the Veteran's current COPD is related to asbestos exposure); and, Dr. F.A.'s July 2017 Med. Stmt.  As a result, in its October 2017 decision, the Board remanded this claim to afford the Veteran a VA compensation examination and obtain a medical nexus opinion.  This was completed in November 2017.

During the November 2017 VA examination, the examiner confirmed the Veteran's current diagnosis of COPD.  Following evaluation of the Veteran, the examiner opined that it is less likely than not that COPD was etiologically related to service.  Without objective medical evidence showing the course and progression of the lung condition, the examiner indicated that she was unable to confirm that the Veteran's COPD was caused by asbestos exposure during service or establish an etiology for this condition without resorting to mere speculation.  In this case, the Board finds that another remand is warranted to obtain a supplemental medical opinion addressing the contradictory medical evidence of record and provide additional clarity as to the relationship, if any, between the Veteran's current COPD, likelihood of exposure to asbestos during service, and his history of smoking.

Additionally, while on remand, the AOJ should obtain the records of all relevant treatment the Veteran has received (the records of which have not already been obtained, so they, too, may be considered).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center(s) and obtain all outstanding treatment records if relevant to these claims.  Also, ask the Veteran to provide, or authorize VA to obtain, all relevant private medical records that have not yet been obtained.  All efforts to obtain these records must be documented in the claim file and the Veteran properly notified if unable to obtain identified records.  38 C.F.R. § 3.159(c) and (e).

2.  After receiving all additional treatment records, request a medical opinion from a suitably qualified examiner, preferably from internal medicine or from a pulmonologist, regarding the etiology of the Veteran's currently diagnosed COPD.  If the examiner finds that further examination of the Veteran is needed, then he should be scheduled for another VA examination.

His claim file, including a copy of this remand, must be made available to the examiner in conjunction with this request for an opinion.  Following complete review of the record, including prior VA and private examination reports and opinions, as well as the Veteran's statements, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's COPD was incurred in or is otherwise etiologically related to his military service.

When responding, the examiner should take into account the lay statements of record regarding the nature and onset of symptoms.  The examiner is advised that the Veteran is competent to report symptoms and treatment and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

For the purposes of this opinion, the examiner should assume that the Veteran was, in fact, exposed to asbestos.

Also, the mere absence of evidence of contemporaneous treatment in the service treatment records cannot, standing alone, serve as the sole basis for an unfavorable opinion.  However, it is permissible to consider this as one factor in the determination regarding the origins of these claimed disabilities, provided there is also sufficient explanation as to why it is reasonable to have expectation of treatment in the circumstances presented.

All answers to the questions listed above must be supported by a clear rationale.  The examiner is asked to explain in detail the underlying reasoning for his or her opinion, to include citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

3.  Ensure that the requested medical opinion is responsive to the applicable rating criteria.  If it is not, obtain all necessary additional information.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. § 4.2.

4.  After completing the above and any other development deemed necessary by the AOJ, readjudicate the claim remaining on appeal.  If service connection remains denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC), and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




